DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 10-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flater (US 6,092,825).
Flater discloses: 
a body (58); 
a latch assembly (Fig. 1 - 80) connected to the body proximate to a first end; and 
an actuating member (86) connected to the body apart from the first end, wherein the actuating member selectively engages the latch assembly to lock and unlock a fifth wheel hitch (col. 3, ln. 64-col. 4, ln. 2), wherein the body is rotatable to an unlocked position (col. 4, ln. 28-48).
▪ Regarding claim 2: 
The latch assembly includes a latching arm (80) connected to a biasing member (spring 88).
▪ Regarding claim 3: 
The actuating member urges the latching arm to rotate about a pivot (80 pivots about pin 82) to engage or disengage a fifth wheel pin (16 – Merriam Webster defines pin: a piece of solid material (such as wood or metal) used especially for fastening things together or as a support by which one thing may be suspended from another) mounted on the fifth wheel hitch (see Fig. 5 illustrating locking and unlocking position).
▪ Regarding claim 8: 
The actuating member is activated by movement of a lever (base portion of 80 forms lever, extending to rod 84) mounted on the body.
▪ Regarding claim 10: 
The lever is selectively locked in place with a lever pin (pin 82).
▪ Regarding claim 11: 
The engagement of the fifth wheel pin places the fifth wheel hitch in a closed position and disengagement of the fifth wheel pin places the fifth wheel hitch in an open or transitory position (col. 4, ln. 2-12).
▪ Regarding claim 12, 14 and 15: 
a kingpin receiving jaw (30);
wherein the actuating member selectively locks the jaw (col. 4, ln. 28-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Flater in view of Yeakel (US 7,182,362).
Flater discloses as discussed above, but does not directly disclose the use of a powered solenoid.
Yeakel teaches a lock assembly for a hitch device which includes a power source and solenoid (col. 5, ln. 25-36).
Col. 8, ln. 15-29 provides for a software based interface to include a vehicle on-board diagnostic interface, a radio access network, wireless transmissions, a telecommunications system, or a wireless device/smart phone.
Based on the teaching of Yeakel, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to provide a solenoid in order to incorporate an automated locking function that can be operated remotely.

Allowable Subject Matter
Claims 16 and 17 are allowed.
Claim 16 includes the allowable subject matter of claim 9 in independent form.
Regarding claim 17: The following is an examiner’s statement of reasons for allowance: Examiner was unable to find prior art teaching, inter alia, a remotely engaging handle to lock and unlock a fifth wheel hitch; an actuating member connected to the body of the handle; wherein releasing the actuating member from a position disengaging a latch assembly while the handle body is in an unlocked position puts the fifth wheel hitch in a transitory position.
▪ The Flater reference does move to a second body position to put the fifth wheel hitch in a transitory position; however, placement in the transitory position is not a result of releasing the actuating member from the second position as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/18/22 have been fully considered:
Regarding claim 1: the arguments are not persuasive. Contrary to Applicant’s assertion, the release handle (58) of Flater is rotatable.  While the release handle is initially moved laterally, col. 4, ln. 33-38 provides that the handle is moved toward the front of the hitch to engage notch 58a with projection 16’.  Movement in this direction would require the handle to be adjusted pivotally.
Regarding new claims 16 and 17: the claims have been allowed, as discussed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
May 19, 2022

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611